DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments on page 10 have been fully considered but they are not persuasive. 
Applicant's arguments on page 10:

    PNG
    media_image1.png
    210
    649
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a source device connected to an image processing device to which the television receiver is connected”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “
    PNG
    media_image2.png
    104
    641
    media_image2.png
    Greyscale
”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However the argued limitations have been rejected in the rejection of 4, 5, 7-13 and 15 under 35 U.S.C. 103 as being unpatentable over Kondo et al.(US 20090141180 A1) (Kondo) in view of Yoshida et al. (US 20130057774 A1)( Yoshida).
Yoshida discloses the method of switching sources devices connected to the sink device by communicating messages between sink and source devices .
Fig. 8 [0112] Step S1: The address obtaining section 301, in the case where it has received, from the 5 V electric power detecting section 155, a notification to the effect that connection with a source device has been established, transmits a <Give Physical Address> command to that source device. 
 [0113] Step S2: The address obtaining section 301 waits for a response to the <Give Physical Address> command from the source device. The address obtaining section 301, upon receipt of a <Report Physical Address> command, notifies the management table updating section 303 of the physical address and logical address (device category information) each included in the <Report Physical Address> 
 [0117] Step S7: The management table updating section 303 records, in a management table, (i) the physical address and logical address of which the management table updating section 303 has been notified by the address obtaining section 301 in the step S2 and (ii) the device type of which the management table updating section 303 has been notified by the device type obtaining section 302 in the step S4 or S6, in association with one another. 

Applicant's arguments on page 13 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “
    PNG
    media_image3.png
    113
    687
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    104
    641
    media_image2.png
    Greyscale
”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However the argued limitations have been rejected in the rejection of 4, 5, 7-13 and 15 under 35 U.S.C. 103 as being unpatentable over Kondo et al.(US 20090141180 A1) (Kondo) in view of Yoshida et al. (US 20130057774 A1)( Yoshida).
Yoshida discloses the method of switching sources devices connected to the sink device by communicating messages between sink and source devices .
Fig. 8 [0112] Step S1: The address obtaining section 301, in the case where it has received, from the 5 V electric power detecting section 155, a notification to the effect that connection with a source device has been established, transmits a <Give Physical Address> command to that source device. 
 [0113] Step S2: The address obtaining section 301 waits for a response to the <Give Physical Address> command from the source device. The address obtaining section 301, upon receipt of a <Report Physical Address> command, notifies the management table updating section 303 of the physical address and logical address (device category information) each included in the <Report Physical Address> command as an argument, and further notifies the device type obtaining section 302 to the effect that the address obtaining section 301 has completed an address obtaining process. 
 [0117] Step S7: The management table updating section 303 records, in a management table, (i) the physical address and logical address of which the management table updating section 303 has been notified by the address obtaining section 301 in the step S2 and (ii) the device type of which the management table updating section 303 has been notified by the device type obtaining section 302 in the step S4 or S6, in association with one another. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kondo et al.(US 20090141180 A1) (Kondo). 
Regarding claim 1, Kondo discloses an image display apparatus connected to an image processing device, the image display apparatus comprising:
 a memory storing one or more instructions; and
Fig. 4 for a flash ROM (Read Only Memory) 272; a DRAM (Dynamic Random Access Memory) 273;
a processor configured to execute the one or more instructions stored in the memory to control image display apparatus to: 
Fig. 4 for a CPU (Central Processing Unit) 271
create a table including physical address information of each of at least one source device connected to the image processing device and device identification information corresponding to the physical address information;
Fig. 13B and [0204] FIG. 12 shows a list of CEC extension codes used in the processing. Conventionally, the television receiver 250 holds a CEC physical address corresponding to each HDMI terminal as shown in a table in FIG. 13A. However, in this embodiment, as shown in a table in FIG. 13B, the television receiver 250 holds and manages the CEC physical address and the IP address corresponding to each HDMI terminal. Thus, the reason for obtaining and managing the IP address by the television receiver 250 is to determine whether a content is that provided in an apparatus (DLNA server) directly connected by the HDMI when the content of the DLNA is designated by a user,
display a user interface including the device identification information included in the table; and
Fig. 14A and [0206] Further, after the processing in step ST4, the television receiver 250 displays the apparatus connected to each HDMI terminal on the display panel 261, which results in a state that the user may easily perform an apparatus selection. FIG. 14A shows a display example, in which an HDMI 1 is connected with a BD recorder, an HDMI 2 is connected with a Handycam(registered trademark of Sony Corporation), i.e., a video camera recorder, an HDMI terminal 3 is connected with a personal computer (PC), thereby encouraging the user to perform an input selection (apparatus selection). 
change an input mode of the image display apparatus to a source device corresponding to device identification information selected in response to receiving an input to select device identification information, based on the physical address information corresponding to the selected device identification information.
[0208] The television receiver 250 actually performs the input switching after the user performs the verification operation with the remote control transmitter 277. Thereafter, the television receiver 250 displays the free cursor in step ST6. FIG. 14C shows a display example of the display panel 261 after performing the processing in step ST6, in which a GUI screen for selecting the video signal to be reproduced is displayed and a free cursor FC is also displayed. 
see also Fig. 10 and [0198]-[0203]

image display apparatus of claim 1, wherein the processor is further configured to execute the one or more instructions to control image display apparatus to to control the source device corresponding to the selected device identification information by using a remote control code set corresponding to the selected device identification information.
[0208] The television receiver 250 actually performs the input switching after the user performs the verification operation with the remote control transmitter 277. Thereafter, the television receiver 250 displays the free cursor in step ST6. FIG. 14C shows a display example of the display panel 261 after performing the processing in step ST6, in which a GUI screen for selecting the video signal to be reproduced is displayed and a free cursor FC is also displayed. 

Regarding claim 3, Kondo discloses the image display apparatus of claim 1, wherein the physical address information of each of the at least one source device comprises first high-definition multimedia interface (HDMI) connection port information of the image display apparatus with respect to the image processing device and second HDMI connection port information of the image processing device with respect to the source device.
Fig. 13B and [0204] FIG. 12 shows a list of CEC extension codes used in the processing. Conventionally, the television receiver 250 holds a CEC physical address corresponding to each HDMI terminal as shown in a table in FIG. 13A. However, in this embodiment, as shown in a table in FIG. 13B, the television receiver 250 holds and physical address and the IP address corresponding to each HDMI terminal. Thus, the reason for obtaining and managing the IP address by the television receiver 250 is to determine whether a content is that provided in an apparatus (DLNA server) directly connected by the HDMI when the content of the DLNA is designated by a user,

Regarding claim 6, Kondo fails to disclose the image display apparatus of claim 1, wherein the processor is further configured to execute the one or more instructions to:
transmit, to the source device, a request message requesting an input mode change corresponding to the selected device identification information, based on the physical address information corresponding to the selected device identification information; and
Fig. 14A and [0206] Further, after the processing in step ST4, the television receiver 250 displays the apparatus connected to each HDMI terminal on the display panel 261, which results in a state that the user may easily perform an apparatus selection. FIG. 14A shows a display example, in which an HDMI 1 is connected with a BD recorder, an HDMI 2 is connected with a Handycam(registered trademark of Sony Corporation), i.e., a video camera recorder, an HDMI terminal 3 is connected with a personal computer (PC), thereby encouraging the user to perform an input selection (apparatus selection). 
receive, from the source device, a response message identifying the input mode change, the response message being transmitted in response to the request message.
 [0208] The television receiver 250 actually performs the input switching after the user performs the verification operation with the remote control transmitter 277. Thereafter, the television receiver 250 displays the free cursor in step ST6. FIG. 14C shows a display example of the display panel 261 after performing the processing in step ST6, in which a GUI screen for selecting the video signal to be reproduced is displayed and a free cursor FC is also displayed. 
see also Fig. 10 and [0198]-[0203]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al.(US 20090141180 A1) (Kondo) in view of Yoshida et al. (US 20130057774 A1)( Yoshida).
Regarding claim 4, Kondo fails to disclose the image display apparatus of claim 1, wherein the processor is further configured to execute the one or more instructions to control the 

    PNG
    media_image4.png
    227
    661
    media_image4.png
    Greyscale
In the same field of endeavor, Yoshida discloses 

    PNG
    media_image4.png
    227
    661
    media_image4.png
    Greyscale

Fig. 8 [0112] Step S1: The address obtaining section 301, in the case where it has received, from the 5 V electric power detecting section 155, a notification to the effect that connection with a source device has been established, transmits a <Give Physical Address> command to that source device. 
 [0113] Step S2: The address obtaining section 301 waits for a response to the <Give Physical Address> command from the source device. The address obtaining section 301, upon receipt of a <Report Physical Address> command, notifies the management table updating section 303 of the physical address and logical address (device category information) each included in the <Report Physical Address> command as an argument, and further notifies the device type obtaining section 302 to 
 [0117] Step S7: The management table updating section 303 records, in a management table, (i) the physical address and logical address of which the management table updating section 303 has been notified by the address obtaining section 301 in the step S2 and (ii) the device type of which the management table updating section 303 has been notified by the device type obtaining section 302 in the step S4 or S6, in association with one another. 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate t the method of switching sources devices connected to the sink device by communicating messages between sink and source devices as disclosed by Yoshida to the method of switching source devices as disclosed by Kondo in order to update the management table.

Regarding claim 5, Kondo fails to disclose the image display apparatus of claim 1, wherein the processor is further configured to execute the one or more instructions to:

    PNG
    media_image5.png
    257
    646
    media_image5.png
    Greyscale
in the same field of endeavor, Yoshida discloses 

    PNG
    media_image5.png
    257
    646
    media_image5.png
    Greyscale
 [0114] Step S3: The device type obtaining section 302, upon receipt of the notification to the effect that the address obtaining section 301 has completed an address obtaining process, transmits a <Give Device Type> command to the source device. 
 [0115] Steps S4 and S5: The device type obtaining section 302 waits for a response to the <Give Device Type> command from the source device until the device type obtaining section 302 times out (Yes in step S5). The time-out refers to a predetermined time period (for example, 1 second) having elapsed after transmission of a <Give Device Type> command. The device type obtaining section 302, in the case where it has received a <Report Device Type> command before timing out, notifies the management table updating section 303 to the effect that the device type is "Mobile 
 [0117] Step S7: The management table updating section 303 records, in a management table, (i) the physical address and logical address of which the management table updating section 303 has been notified by the address obtaining section 301 in the step S2 and (ii) the device type of which the management table updating section 303 has been notified by the device type obtaining section 302 in the step S4 or S6, in association with one another. 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate t the method of switching sources devices connected to the sink device by communicating messages between sink and source devices as disclosed by Yoshida to the method of switching source devices as disclosed by Kondo in order to update the management table.

Regarding claim 7, Kondo fails to disclose the image display apparatus of claim 1, wherein the processor is further configured to execute the one or more instructions to control image display apparatus:
transmit a control signal included in a remote control code set stored in the memory; 
receive physical address information of a source device responding to the control signal from the image processing device, the physical address information being verified by the image processing device; and
create the table including the received physical address information.
in the same field of endeavor, Yoshida discloses 
transmit a control signal included in a remote control code set stored in the memory; 
[0114] Step S3: The device type obtaining section 302, upon receipt of the notification to the effect that the address obtaining section 301 has completed an address obtaining process, transmits a <Give Device Type> command to the source device. 
receive physical address information of a source device responding to the control signal from the image processing device, the physical address information being verified by the image processing device; and
[0115] Steps S4 and S5: The device type obtaining section 302 waits for a response to the <Give Device Type> command from the source device until the device type obtaining section 302 times out (Yes in step S5). The time-out refers to a predetermined time period (for example, 1 second) having elapsed after transmission of a <Give Device Type> command. The device type obtaining section 302, in the case where it has received a <Report Device Type> command before timing out, notifies the management table updating section 303 to the effect that the device type is "Mobile Phone". The device type of the present embodiment refers to information indicative of whether the issuer of a <Report Device Type> is a mobile telephone terminal. The 
create the table including the received physical address information.
[0117] Step S7: The management table updating section 303 records, in a management table, (i) the physical address and logical address of which the management table updating section 303 has been notified by the address obtaining section 301 in the step S2 and (ii) the device type of which the management table updating section 303 has been notified by the device type obtaining section 302 in the step S4 or S6, in association with one another. 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate t the method of switching sources devices connected to the sink device by communicating messages between sink and source devices as disclosed by Yoshida to the method of switching source devices as disclosed by Kondo in order to update the management table.

Regarding claim 8, Yoshida discloses the image display apparatus of claim 7, wherein the processor is further configured to execute the one or more instructions to control image display apparatus:
receive device identification information from the source device responding to the control signal; and
[0115] Steps S4 and S5: The device type obtaining section 302 waits for a response to the <Give Device Type> command from the source device until the device type obtaining section 302 times out (Yes in step S5). The time-out refers to a 
create the table such that the received device identification information corresponds to the physical address information of the source device responding to the control signal.
[0115] Steps S4 and S5: The device type obtaining section 302 waits for a response to the <Give Device Type> command from the source device until the device type obtaining section 302 times out (Yes in step S5). The time-out refers to a predetermined time period (for example, 1 second) having elapsed after transmission of a <Give Device Type> command. The device type obtaining section 302, in the case where it has received a <Report Device Type> command before timing out, notifies the management table updating section 303 to the effect that the device type is "Mobile Phone". The device type of the present embodiment refers to information indicative of whether the issuer of a <Report Device Type> is a mobile telephone terminal. The device type has the value "Mobile Phone" in the case where the issuer of the <Report Device Type> is a mobile telephone terminal. 

image display apparatus of claim 7, wherein the processor is further configured to control image display apparatus: to execute the one or more instructions to receive the physical address information of the source device from the image processing device changed to an input mode of the source device responding to the control signal.
[0208] The television receiver 250 actually performs the input switching after the user performs the verification operation with the remote control transmitter 277. Thereafter, the television receiver 250 displays the free cursor in step ST6. FIG. 14C shows a display example of the display panel 261 after performing the processing in step ST6, in which a GUI screen for selecting the video signal to be reproduced is displayed and a free cursor FC is also displayed. 
see also Fig. 10 and [0198]-[0203]

Regarding claim 10, Kondo discloses an operating method of an image display apparatus connected to at least one source device, the operating method comprising:
displaying a user interface (UI) screen including a user interface item representing a second source device based on the-device identification information of the second source device included in the source device information table: and
Fig. 14A and [0206] Further, after the processing in step ST4, the television receiver 250 displays the apparatus connected to each HDMI terminal on the display panel 261, which results in a state that the user may easily perform an apparatus HDMI 1 is connected with a BD recorder, an HDMI 2 is connected with a Handycam(registered trademark of Sony Corporation), i.e., a video camera recorder, an HDMI terminal 3 is connected with a personal computer (PC), thereby encouraging the user to perform an input selection (apparatus selection). 
in response to a user input selecting the UI item representing the second source device transmitting a request message including second physical address information of the second source device based on the source device information table for changing an input source of the image display apparatus;
Fig. 14A and [0206] Further, after the processing in step ST4, the television receiver 250 displays the apparatus connected to each HDMI terminal on the display panel 261, which results in a state that the user may easily perform an apparatus selection. FIG. 14A shows a display example, in which an HDMI 1 is connected with a BD recorder, an HDMI 2 is connected with a Handycam(registered trademark of Sony Corporation), i.e., a video camera recorder, an HDMI terminal 3 is connected with a personal computer (PC), thereby encouraging the user to perform an input selection (apparatus selection). 
receiving a response message from the second  source device corresponding to the second physical address information included in the request message; and
[0207] The remote control transmitter 277 starts a processing in step ST31, and when the user operates the input selection in step ST32, the television receiver 250 performs input switching in step ST5. In this case, on the display panel 261, a 
in response to the response message being received, changing the input source of the image display apparatus to the second source device, based on the physical address information corresponding to the second source device.
[0208] The television receiver 250 actually performs the input switching after the user performs the verification operation with the remote control transmitter 277. Thereafter, the television receiver 250 displays the free cursor in step ST6. FIG. 14C shows a display example of the display panel 261 after performing the processing in step ST6, in which a GUI screen for selecting the video signal to be reproduced is displayed and a free cursor FC is also displayed.
However Kondo fails to disclose receiving first physical address information and first device identification information of a first source device among the at least one source device:
based on the first device identification information not being included in a source device information table stored in the image display apparatus, adding  the first physical address information 
in the same field of endeavor, Yoshida discloses 
receiving first physical address information and first device identification information of a first source device among the at least one source device:


    PNG
    media_image6.png
    569
    593
    media_image6.png
    Greyscale

based on the first device identification information not being included in a source device information table stored in the image display apparatus, adding  the first physical address information  and the source device information table:

    PNG
    media_image6.png
    569
    593
    media_image6.png
    Greyscale

see also Fig. 8 and [0111]-[0115]
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate t the method of switching sources devices connected to the sink device by communicating messages between sink and source devices as disclosed by Yoshida to the method of switching source devices as disclosed by Kondo in order to update the management table.

Regarding claim 11, Kondo discloses the operating method of claim 10, further comprising controlling the second source device by using a remote control code set corresponding to the 
[0106] The remote control receiving unit 276 receives a remote control signal (remote control code) transmitted from the remote control transmitter 277, and supplies the received signal to the CPU 271. The CPU 271 controls each component of the 

Regarding claim 12, Yoshid discloses the operating method of claim 10, further comprising:
transmitting, to the at least one source device, a request message requesting physical address information of the at least one source device;
[0114] Step S3: The device type obtaining section 302, upon receipt of the notification to the effect that the address obtaining section 301 has completed an address obtaining process, transmits a <Give Device Type> command to the source device. 
receiving, from a source device, responding to the request message, a response message including physical address information of a source device responding to the request message; and
[0115] Steps S4 and S5: The device type obtaining section 302 waits for a response to the <Give Device Type> command from the source device until the device type obtaining section 302 times out (Yes in step S5). The time-out refers to a predetermined time period (for example, 1 second) having elapsed after transmission of a <Give Device Type> command. The device type obtaining section 302, in the case where it has received a <Report Device Type> command before timing out, notifies the management table updating section 303 to the effect that the device type is "Mobile 
creating the source device information table including the physical address information included in the response message.
[0117] Step S7: The management table updating section 303 records, in a management table, (i) the physical address and logical address of which the management table updating section 303 has been notified by the address obtaining section 301 in the step S2 and (ii) the device type of which the management table updating section 303 has been notified by the device type obtaining section 302 in the step S4 or S6, in association with one another. 

Regarding claim 13, Yoshid discloses the operating method of claim 10, further comprising: 
transmitting, to the at least one source device, a request message requesting device identification information of the at least one source device;
[0114] Step S3: The device type obtaining section 302, upon receipt of the notification to the effect that the address obtaining section 301 has completed an address obtaining process, transmits a <Give Device Type> command to the source device. 
receiving, from a source device a receiving, from a source device, responding to the request message response message including device identification information of a source device responding to the request message; and creating the source device information table such that the device identification information included in the received response message corresponds to the physical address information of the source device receiving, from a source device, responding to the request message.
[0115] Steps S4 and S5: The device type obtaining section 302 waits for a response to the <Give Device Type> command from the source device until the device type obtaining section 302 times out (Yes in step S5). The time-out refers to a predetermined time period (for example, 1 second) having elapsed after transmission of a <Give Device Type> command. The device type obtaining section 302, in the case where it has received a <Report Device Type> command before timing out, notifies the management table updating section 303 to the effect that the device type is "Mobile Phone". The device type of the present embodiment refers to information indicative of whether the issuer of a <Report Device Type> is a mobile telephone terminal. The device type has the value "Mobile Phone" in the case where the issuer of the <Report Device Type> is a mobile telephone terminal. 

Regarding claim 15, Konda discloses the non-transitory computer-readable recording medium storing a program 

    PNG
    media_image7.png
    512
    627
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    119
    655
    media_image8.png
    Greyscale

[0070] The ROM 116 is a readable and unwritable memory that stores fixed data such as programs to be executed by the CPU 118. The ROM 116 also stores data, such as JPEG data and SVG (scalable vector graphics) data, referred to by the OSD generating section 106 to generate an OSD image. The RAM 117 is a readable and writable memory that stores variable data such as (i) data referred to by the CPU 118 for an arithmetic operation and (ii) data generated by the CPU 118 through an arithmetic operation. 
Fig. 14A and [0206] Further, after the processing in step ST4, the television receiver 250 displays the apparatus connected to each HDMI terminal on the display panel 261, which results in a state that the user may easily perform an apparatus selection. FIG. 14A shows a display example, in which an HDMI 1 is connected with a BD recorder, an HDMI 2 is connected with a Handycam(registered trademark of Sony Corporation), i.e., a video camera recorder, an HDMI terminal 3 is connected with a personal computer (PC), thereby encouraging the user to perform an input selection (apparatus selection). 
Fig. 14A and [0206] Further, after the processing in step ST4, the television receiver 250 displays the apparatus connected to each HDMI terminal on the display panel 261, which results in a state that the user may easily perform an apparatus selection. FIG. 14A shows a display example, in which an HDMI 1 is connected with a BD recorder, an HDMI 2 is connected with a Handycam(registered trademark of Sony Corporation), i.e., a video camera recorder, an HDMI terminal 3 is connected with a personal computer (PC), thereby encouraging the user to perform an input selection (apparatus selection). 
 [0207] The remote control transmitter 277 starts a processing in step ST31, and when the user operates the input selection in step ST32, the television receiver 250 performs input switching in step ST5. In this case, on the display panel 261, a verification screen as shown in FIG. 14B is displayed at a stage at which the user operates the input selection. FIG. 14B is an example of a case where the Handycam (digital video camera) is selected. 
 [0208] The television receiver 250 actually performs the input switching after the user performs the verification operation with the remote control transmitter 277. Thereafter, the television receiver 250 displays the free cursor in step ST6. FIG. 14C shows a display example of the display panel 261 after performing the processing in step ST6, in which a GUI screen for selecting the video signal to be reproduced is displayed and a free cursor FC is also displayed.
However Kondo fails to disclose receiving first physical address information and first device identification information of a first source device among the at least one source device:
based on the first device identification information not being included in a source device information table stored in the image display apparatus, adding  the first physical address information 
in the same field of endeavor, Yoshida discloses 
receiving first physical address information and first device identification information of a first source device among the at least one source device:
Fig. 7b for adding the physical address of mobile device see also [103]-[108]

    PNG
    media_image6.png
    569
    593
    media_image6.png
    Greyscale

based on the first device identification information not being included in a source device information table stored in the image display apparatus, adding  the first physical address information  and the source device information table:

    PNG
    media_image6.png
    569
    593
    media_image6.png
    Greyscale

see also Fig. 8 and [0111]-[0115]
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate t the method of switching sources devices connected to the sink device by communicating messages between sink and source devices as disclosed by Yoshida to the method of switching source devices as disclosed by Kondo in order to update the management table.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






/SAMIRA MONSHI/            Primary Examiner, Art Unit 2422